tax_exempt_and_government_entities_division department of the treasury internal_revenue_service washington d c uniform issue list kkkkkekak kr kkk kk keke krkekkkeekrkeekreeeeekeke rik t ep ra ‘tou e e ‘ legend taxpayer krekerkkkkekkk kek ira x krkekekkeekeekekekreeeekekeke krekrekeekekeekeeererrkk kerri kkeekkrerekrrkkekekrerkeee keke ira y krreeekker ere keke ekerrekrekreakk kkk kkk kkekerkkkekreererererekkk kr kick financial_institution a financial_institution b amount serra rear irr irie ialalalalalelalalalalalalslsialale kekkkkkekkkekeke dear kekrkkkekkeee this is in response to your request dated date as supplemented by correspondence dated date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer represents that she received a distribution from ira x totaling amount taxpayer asserts that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code was due to postal error taxpayer further represents that amount has not been used for any other purpose taxpayer represents that she received a distribution of amount from ira x on date with the intent to roll it over into ira y taxpayer asserts that on date she had placed the distribution check in an envelope with instructions to roll it into ira y and sent it certified mail to her advisor at financial_institution a for deposit on date which was after the 60-day rollover period ended she had received the certified mail envelope unopened with the check inside and no indication that financial_institution a had received the check taxpayer then forwarded the check to financial_institution b who deposited the check into ira y on date taxpayer asserts that her failure to rollover amount within the 60-day period was due to postal error taxpayer further represents that she never accessed the funds during the relevant time period and that amount remains in ira y and has not been used for any purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 of the code do not apply to any amount required to be distributed under sec_408 of the code sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover was caused by a postal error therefore pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira x provided all other requirements of sec_408 of the code except the day requirement are met with respect to such contribution the deposit of amount in ira y on date will be considered a rollover_contribution within the meaning of sec_408 of the code this ruling does not authorize the rollover of amounts that are required to be distributed under sec_401 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent kreekkkk if you wish to inquire about this ruling please contact at hh please address all correspondence to se t ep ra t2 sincerely yours on e lévine manager ployeg plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
